209 Ga. App. 87 (1993)
432 S.E.2d 599
PAINO
v.
THE STATE.
A93A0238.
Court of Appeals of Georgia.
Decided June 3, 1993.
Reconsideration Denied June 17, 1993.
Michael J. Paino, pro se.
W. Fletcher Sams, District Attorney, William T. McBroom III, Assistant District Attorney, for appellee.
SMITH, Judge.
With the assistance of retained counsel, appellant entered a negotiated plea of guilty to misdemeanor charges of criminal trespass and simple battery. After sentencing, he sought to withdraw those guilty pleas. Appellant appeals from the judgments of conviction and sentences entered by the trial court, enumerating as error the denial of his motion to withdraw his guilty pleas.
The record amply demonstrates that appellant's guilty pleas were voluntarily and intelligently entered into in open court, with the assistance *88 and advice of counsel. Stevens v. State, 202 Ga. App. 473 (1) (414 SE2d 702) (1992). See also Lopez v. State, 207 Ga. App. 554 (1) (428 SE2d 448) (1993). Compare Hamm v. State, 123 Ga. App. 10 (179 SE2d 272) (1970). His contentions that he did not authorize the entry of a guilty plea on his behalf, are contradicted by the record and are without merit. An accused, having participated in the court's inquiry into the voluntariness of a guilty plea and having approved "`in the presence of the court while his attorney entered a plea of guilty in his behalf and the court acting thereon imposed the sentence, [is not permitted] to deny thereafter the authority of his attorney to enter the plea or to deny his approval of such action by his attorney. Had he had any objection, he should have made it known at the time and before the court acted thereon.' [Cits.]" Smith v. Fuller, 223 Ga. 673, 675 (2) (157 SE2d 447) (1967). Whether to allow the withdrawal of a voluntary, intelligently entered guilty plea after the pronouncement of sentence remained within the sound legal discretion of the trial court. State v. Germany, 246 Ga. 455, 456 (1) (271 SE2d 851) (1980). There was no abuse of that discretion in the instant case. Stevens v. State, supra at 474 (3).
Judgment affirmed. Johnson and Blackburn, JJ., concur.